Exhibit 10.5

EXECUTION VERSION

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of May 21, 2013, by and among EveryWare Global, Inc.
f/k/a ROI Acquisition Corp., a Delaware corporation (the “Company”), and the
parties named on the Schedule of Investors attached hereto.

WHEREAS, the Company and certain of the Holders are parties to that certain
Registration Rights Agreement dated February 22, 2012 (the “Prior Agreement”);

WHEREAS, on May 20, 2013, certain of the Holders agreed to acquire 1,650,000
shares of the common stock, par value $0.0001 per share, of the Company (the
“Common Stock”), from the Company and from certain other holders of the
Company’s common stock;

WHEREAS, certain of the Holders are acquiring, on or about the date hereof,
shares of Common Stock pursuant to that certain Business Combination Agreement
and Plan of Merger (the “Merger Agreement”), dated as of January 31, 2013, by
and among the Company, ROI Merger Sub Corp., a Delaware corporation and
wholly-owned subsidiary of the Company, ROI Merger Sub LLC, a Delaware limited
liability company and wholly-owned subsidiary of the Company, and EveryWare
Global, Inc., a Delaware corporation; and

WHEREAS, the parties to the Prior Agreement desire to amend and restate the
Prior Agreement to provide for the terms and conditions included herein and to
include the recipients of Common Stock pursuant to the Merger Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. CERTAIN DEFINITIONS.

As used in this Agreement, in addition to the terms defined elsewhere in this
Agreement, the following terms shall have the following respective meanings:

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
subsidiaries shall not be deemed to be Affiliates of any Holder of Registrable
Securities. As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise). With respect to any Person who is an
individual, “Affiliates” shall also include, without limitation, any member of
such individual’s Family Group.

“Agreement” has the meaning specified in the Preamble.

“Automatic Shelf Registration Statement” has the meaning specified in
Section 2.1.



--------------------------------------------------------------------------------

“Business Day” means any day other than a day on which the SEC or the office of
the Delaware Secretary of State is closed.

“Common Stock” has the meaning specified in the Recitals.

“Company” has the meaning specified in the Preamble.

“Demand Registrations” has the meaning specified in Section 2.1.

“Effectiveness Period” means the period commending on the date of the
effectiveness of a Shelf Registration Statement and ending on the earliest of
(A) the third anniversary of the date of the effectiveness of a Shelf
Registration Statement, (B) the date on which all Registrable Securities covered
by a Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement, and (C) the date as of which there are no longer any
Registrable Securities covered by a Shelf Registration Statement in existence.

“End of Suspension Notice” has the meaning specified in Section 2.7(b).

“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted) (collectively,
for purposes of this definition, “relatives”), (ii) such individual’s executor
or personal representative, (iii) any trust, the trustee of which is such
individual or such individual’s executor or personal representative and which at
all times is and remains solely for the benefit of such individual and/or such
individual’s relatives, (iv) any corporation, limited partnership, limited
liability company or other tax flow-through entity the governing instruments of
which provide that such individual or such individual’s executor or personal
representative shall have the exclusive, nontransferable power to direct the
management and policies of such entity and of which the sole owners of stock,
partnership interests, membership interests or any other equity interests are
limited to such individual, such individual’s relatives and/or the trusts
described in clause (iii) above, and (v) any retirement plan for such
individual.

“Founder Registrable Securities” means the Registrable Securities purchased by
ROIC Acquisition Holdings LP and Thomas J. Baldwin in private placement
transactions prior to or concurrently with the Company’s initial public
offering, which were subsequently transferred to Clinton Magnolia Master Fund,
Ltd, Mashburn Enterprises, LLC, Joseph A. Stein and David L. Burke, and the
1,650,000 Registrable Securities agreed to be purchased by Clinton Spotlight
Master Fund, L.P. and Clinton Magnolia Master Fund, Ltd. from the Company and
certain stockholders of the Company on May 20, 2013.

“Holder” means a holder of Registrable Securities.

“Indemnified Party” has the meaning specified in Section 7.3.

“Indemnifying Party” has the meaning specified in Section 7.3.

“Lockup Period” has the meaning ascribed to such term in the Lockup Agreement,
dated May 21, 2013, by and between the Company and certain of the Holders.

 

2



--------------------------------------------------------------------------------

“Long-Form Registrations” has the meaning specified in Section 2.1.

“MCP Funds” has the meaning ascribed to such term in the Merger Agreement.

“Merger Agreement” has the meaning specified in the Recitals.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Prior Agreement” has the meaning specified in the Recitals.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

“Public Offering” means any sale or distribution by the Company and/or Holders
of Registrable Securities to the public of Common Stock pursuant to an offering
registered under the Securities Act.

“Registrable Securities” means (i) the shares of Common Stock, and the shares of
Common Stock issuable upon exercise of the Company’s warrants to purchase Common
Stock, each as purchased by ROIC Acquisition Holdings LP and Thomas J. Baldwin
in private placement transactions prior to or concurrently with the Company’s
initial public offering, (ii) the shares of Common Stock to be issued pursuant
to the Merger Agreement, (iii) any shares of Common Stock issued or issuable
upon the exercise of any equity security of the Company that is issuable upon
conversion of any working capital loans in an amount up to $500,000 made to the
Company by any Holder, (iv) the 1,650,000 shares of Common Stock agreed to be
purchased by Clinton Spotlight Master Fund, L.P. and Clinton Magnolia Master
Fund, Ltd. from the Company and from certain stockholders of the Company on
May 20, 2013 and (v) all shares of Common Stock issued to any Holder with
respect to the securities referred to in clauses (i), (ii), (iii) and (iv) above
by way of any stock split, stock dividend, recapitalization, combination of
shares, acquisition, consolidation, reorganization, share exchange, share
reconstruction, amalgamation, contractual control arrangement or similar event;
provided, however, that as to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (a) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for such securities or uncertificated shares not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (c) such securities shall have ceased to be
outstanding; or (d) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction; provided, that any Registrable Securities held by any Holder that
may be sold under Rule 144(b)(1)(i) without limitation under any of the other
requirements of Rule 144 (as confirmed by an opinion of the Company’s counsel)
shall cease to be Registrable Securities.

 

3



--------------------------------------------------------------------------------

“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 2 and 3 hereof, including, without limitation, all registration
and filing fees, printing expenses, fees and disbursements of counsel for the
Company, state “blue sky” fees and expenses, and accountants’ expenses but
excluding any underwriting discounts and commissions or other fees of any
broker, dealer or underwriter incurred in connection with a sale of Registrable
Securities and any taxes applicable to any Holder with respect to any transfer
or sale of Registrable Securities.

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all materials incorporated by reference in such registration
statement.

“Rule 144”, “Rule 405” and “Rule 415” mean, in each case, such rule promulgated
under the Securities Act (or any successor provision) by the SEC, as the same
shall be amended from time to time, or any successor rule then in force.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the SEC thereunder.

“Shelf Registration” has the meaning specified in Section 2.1.

“Shelf Registrable Securities” has the meaning specified in Section 2.4(c).

“Shelf Registration Statement” has the meaning specified in Section 2.1.

“Shelf Takedown Notice” has the meaning specified in Section 2.4(c).

“Shelf Takedown Request” has the meaning specified in Section 2.4(c).

“Short-Form Registrations” has the meaning specified in Section 2.1.

“Suspension Event” has the meaning specified in Section 2.7(b).

“Suspension Notice” has the meaning specified in Section 2.7(b).

“Suspension Period” has the meaning specified in Section 2.7(a).

“Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to the Shelf Registration Statement as amended
or supplemented.

 

4



--------------------------------------------------------------------------------

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

2. DEMAND REGISTRATIONS.

2.1. Requests for Registration. Subject to the terms and conditions of this
Agreement, Holders of Registrable Securities may request registration under the
Securities Act of all or any portion of their Registrable Securities on Form S-1
or any similar long-form registration (“Long-Form Registrations”), or, if then
available, on Form S-3 or any similar short-form registration (“Short-Form
Registrations”), in each case to the extent provided in Section 2.2, Section 2.3
or Section 2.5, as applicable. All registrations requested pursuant to this
Section 2.1 are referred to herein as “Demand Registrations.” The Holders of a
majority of the Registrable Securities making a Demand Registration may request
that the registration be made pursuant to Rule 415 under the Securities Act (a
“Shelf Registration” and such registration statement, a “Shelf Registration
Statement”) and, if the Company is a WKSI at the time any request for a Demand
Registration is submitted to the Company, that such Shelf Registration be made
pursuant to an automatic shelf registration statement (as defined in Rule 405
under the Securities Act) (an “Automatic Shelf Registration Statement”). Within
ten Business Days after the receipt of a request relating to a Demand
Registration, the Company shall give written notice of the Demand Registration
to all other Holders of Registrable Securities and, subject to the terms of
Section 2.6, shall include in such Demand Registration (and in all related
registrations and qualifications under state blue sky laws and in any related
underwritten offering) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within seven
Business Days after the receipt of the Company’s notice; provided that, with the
consent of the holders of at least a majority of the Registrable Securities
requesting the Demand Registration, the Company may provide notice of such
Demand Registration to all other holders of Registrable Securities within three
Business Days following the non-confidential filing of the registration
statement with respect to the Demand Registration so long as such registration
statement is not an Automatic Shelf Registration Statement. Each Holder agrees
that such Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the Company
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the Holder in
breach of the terms of this Agreement.

2.2. Long-Form Registrations. The Holders of a majority of the Registrable
Securities shall be entitled to three Long-Form Registrations, whether or not
any offering pursuant to such registration is consummated. A registration shall
not count as one of the permitted Long-Form Registrations until it has become
effective. All Long-Form Registrations shall be underwritten registrations.

2.3. Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 2.2, the Holders of a majority of the Registrable
Securities shall be entitled to an unlimited number of Short-Form Registrations.
Demand Registrations shall be Short-Form Registrations whenever the Company is
permitted to use any applicable short form and if the managing underwriters (if
any) agree to the use of a Short-Form Registration. The Company shall use its
reasonable best efforts to make Short-Form Registrations available for the sale
of Registrable Securities.

 

5



--------------------------------------------------------------------------------

2.4. Shelf Registrations.

(a)

(i) Subject to the availability of required financial information, as promptly
as practicable after the Company receives written notice of a request for a
Shelf Registration from holders of at least a majority of the Registrable
Securities, the Company shall prepare and file with the SEC, a Registration
Statement for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
Holders of all of the Registrable Securities held by the Holders (the “Shelf
Registration Statement”). The Shelf Registration Statement shall be on Form S-3
(if the Company is eligible to use Form S-3) or another appropriate form
permitting registration of such Registrable Securities for resale by such
Holders. The Company shall use reasonable best efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act as soon
as possible after filing, and once effective, to keep the Shelf Registration
Statement continuously effective under the Securities Act at all times for such
time period as is specified in such request, or until the expiration of the
Effectiveness Period, whichever is earlier.

(ii) Notwithstanding the foregoing, unless (i) the Holders of a majority of the
Founder Registrable Securities and (ii) the Holders of a majority of the
Registrable Securities otherwise instruct the Company in writing, subject to the
availability of required financial information, the Company shall use its
reasonable best efforts to prepare a Shelf Registration Statement with respect
to all of the Registrable Securities (or such other number of Registrable
Securities specified in writing by (i) the Holders of a majority of the Founder
Registrable Securities and (ii) the Holders of a majority of the Registrable
Securities) and use its reasonable best efforts to file such Shelf Registration
Statement with the SEC as soon as practicable following the Closing (as defined
in the Merger Agreement) but in any event no later than the expiration of the
Lockup Period.

(b) A Shelf Registration Statement shall be on Form S-3 (if the Company is
eligible to use Form S-3) or another appropriate form permitting registration of
such Registrable Securities for resale by such Holders. The Company shall use
reasonable best efforts to cause a Shelf Registration Statement to be declared
effective under the Securities Act as soon as possible after filing, and once
effective, to keep such Shelf Registration Statement continuously effective
under the Securities Act at all times for such time period as is specified in
such request, or until the expiration of the Effectiveness Period, whichever is
earlier.

(c) In the event that a Shelf Registration Statement is effective, the Holders
of a majority of the Registrable Securities covered by such Shelf Registration
Statement shall be entitled to an unlimited number of Underwritten Takedowns, so
long as the Shelf Registration Statement remains in effect; provided, that the
estimated market value of the Registrable Securities to be sold in any
Underwritten Takedown is at least $10,000,000 in the aggregate. The requesting
Holders shall make such election by delivering to the Company a written request
(a “Shelf Takedown Request”) for such offering specifying the number of
Registrable Securities available for sale pursuant to such Shelf Registration
Statement (the “Shelf Registrable Securities”) that the requesting Holders
desire to sell pursuant to such Underwritten Takedown.

 

6



--------------------------------------------------------------------------------

As promptly as practicable, but at least 10 Business Days prior to the
anticipated filing date of the prospectus or prospectus supplement relating to
such Underwritten Takedown, the Company shall give written notice (the “Shelf
Takedown Notice”) of such Shelf Takedown Request to all other Holders of Shelf
Registrable Securities. The Company, subject to Sections 2.6 and 12.1 hereof,
shall include in such Underwritten Takedown the Shelf Registrable Securities of
any Holder of Shelf Registrable Securities that shall have made a written
request to the Company for inclusion in such Underwritten Takedown (which
request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such Holder) within seven Business Days after the
receipt of the Shelf Takedown Notice. The Company shall, as expeditiously as
possible, use its reasonable best efforts to facilitate such Underwritten
Takedown, to the extent necessary to permit the disposition (in accordance with
the intended methods thereof as aforesaid) of the Registrable Securities to be
so offered. Each Holder agrees that such Holder shall treat as confidential the
receipt of the Shelf Takedown Notice and shall not disclose or use the
information contained in such Shelf Takedown Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement.

(d) Promptly after the expiration of the seven-Business Day-period referred to
in Section 2.4(c), the Company will notify all Holders of Shelf Registrable
Securities participating in the Underwritten Takedown of the identities of the
other participating Holders and the number of shares of Registrable Securities
requested to be included therein.

(e) Notwithstanding the foregoing, if the Holders of a majority of the
Registrable Securities wish to engage in an underwritten block trade off of a
Shelf Registration Statement (either through filing an Automatic Shelf
Registration Statement or through a takedown from an already existing Shelf
Registration Statement), then notwithstanding the foregoing time periods, such
Holders only need to notify the Company of the block trade Underwritten Takedown
five Business Days prior to the day such offering is to commence and the Company
shall notify other Holders of Registrable Securities and such other Holders of
Registrable Securities must elect whether or not to participate two Business
Days prior to the day such offering is to commence, and the Company shall as
expeditiously as possible use its reasonable best efforts to facilitate such
offering (which may close as early as three Business Days after the date it
commences); provided that the Holders of a majority of the Registrable
Securities shall use reasonable best efforts to work with the Company and the
underwriters prior to making such request in order to facilitate preparation of
the registration statement, prospectus and other offering documentation related
to the underwritten block trade; provided, further, that Holders of Registrable
Securities (other than the Company’s executive officers and directors and
Holders that beneficially own 1% or more of the Company’s Common Stock then
outstanding) shall be entitled to participate in a block trade Underwritten
Takedown only with the consent of the holders of a majority of the Registrable
Securities.

(f) The Company shall, at the request of (i) the Holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, or (ii) in
connection with an Underwritten Takedown initiated by the Holders of a majority
of the Founder Registrable Securities pursuant to Section 2.5, the Holders of a
majority of the Founder Registrable Securities covered by a Shelf Registration
Statement, file any prospectus supplement or, if the

 

7



--------------------------------------------------------------------------------

applicable Shelf Registration Statement is an Automatic Shelf Registration
Statement, any post-effective amendments and otherwise take any action necessary
to include therein all disclosure and language deemed necessary or advisable by
(i) the Holders of a majority of the Registrable Securities, or (ii) in
connection with an Underwritten Takedown initiated by the Holders of a majority
of the Founder Registrable Securities pursuant to Section 2.5, the Holders of a
majority of the Founder Registrable Securities, to effect such Underwritten
Takedown.

2.5. Founder Demand Registration or Underwritten Takedown. If the Company is in
breach of its obligation under Section 2.4(a)(ii) or if the Company fails to
comply with its obligations under Section 6 with respect to the Shelf
Registration Statement filed pursuant to Section 2.4(a)(ii), and such breach has
not been cured within 30 days following notice thereof from the Holders of a
majority of the Founder Registrable Securities to the Company, the Holders of a
majority of the Founder Registrable Securities shall be entitled to,
notwithstanding anything to the contrary contained herein, one Demand
Registration, which shall be underwritten if the Holders of a majority of the
Founder Registrable Securities so request (it being understood that a
registration shall not count as a Demand Registration until it has become
effective). In addition, if prior to the first (1st) anniversary of the
expiration of the Lockup Period, the Holders of Founder Registrable Securities
have not been provided an opportunity to sell Registrable Securities in an
underwritten offering either as part of an underwritten Demand Registration or
as part of an Underwritten Takedown (in each case, regardless of whether any
Holder of Founder Registrable Securities elected to participate therein), the
Holders of a majority of the Founder Registrable Securities shall be entitled to
request an Underwritten Takedown if a Shelf Registration Statement with respect
to the Founder Registrable Securities requested to be sold is then effective;
provided, that the estimated aggregate offering value of the Registrable
Securities requested to be included in such offering must equal at least
$10,000,000 in the aggregate; and provided, further, that the right of the
Holders of a majority of the Founder Registrable Securities to initiate an
Underwritten Takedown pursuant to this Section 2.5 shall expire on the date that
an Underwritten Takedown initiated by the Holders of a majority of the
Registrable Securities is consummated, so long as the Holders of Founder
Registrable Securities have been provided with an opportunity to sell
Registrable Securities pursuant to such Underwritten Takedown (in each case,
regardless of whether any Holder of Founder Registrable Securities elected to
participate therein).

2.6. Priority on Demand Registrations and Underwritten Takedowns. If the
managing underwriter in a Demand Registration (if it is an underwritten
offering) or an Underwritten Takedown advises the Company and the Requesting
Holder that, in its view, the number of shares of Registrable Securities
requested to be included in such underwritten offering exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such underwritten offering, up to
the Maximum Offering Size, Registrable Securities requested to be included in
such Underwritten Takedown by all participating Holders and allocated pro rata
among the Holders thereof on the basis of the relative number of Registrable
Securities held by each such Holder at such time (it being understood that for
the purposes of calculating the relative number of Registrable Securities held
by any participating Holder, in the event such Holder owns any security of the
Company that may be converted, exercised or exchanged into Registrable
Securities, the relative number of Registrable Securities held by such Holder
shall be determined as if such Holder exercised such equity security on a
cashless exercise basis).

 

8



--------------------------------------------------------------------------------

2.7. Restrictions on Demand Registration and Shelf Offerings.

(a) The Company shall not be obligated to effect any Demand Registration within
six months after the effective date of a previous Demand Registration. The
Company may postpone, for up to 60 days from the date of the request, the filing
or the effectiveness of a registration statement for a Demand Registration or
suspend, for a period of up to 60 days from the date of delivery of a Suspension
Notice below (a “Suspension Period”), the use of a prospectus that is part of a
Shelf Registration Statement (and therefore suspend sales of the Shelf
Registrable Securities) by providing written notice to the Holders of
Registrable Securities if the Company’s board of directors determines in its
reasonable good faith judgment that the offer or sale of Registrable Securities
would reasonably be expected to have a material adverse effect on any proposal
or plan by the Company to engage in any material acquisition of assets or stock
(other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Company; provided that in such event, the Holders of
Registrable Securities shall be entitled to withdraw such request for a Demand
Registration or Underwritten Takedown and the Company shall pay all Registration
Expenses in connection with such Demand Registration or Underwritten Takedown
(it being further understood that a withdrawn request for a Demand Registration
or Underwritten Takedown shall not count as one of the permitted Demand
Registrations). The Company may delay a Demand Registration hereunder only once
in any twelve-month period. The Company may extend the Suspension Period of a
Shelf Registration Statement for an additional consecutive 60 days with the
consent of the Holders of a majority of the Registrable Securities registered
under the applicable Shelf Registration Statement, which consent shall not be
unreasonably withheld.

(b) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (a) above or pursuant to
Section 6.10 (a “Suspension Event”), the Company shall give a notice to the
Holders of Registrable Securities registered pursuant to such Shelf Registration
Statement (a “Suspension Notice”) to suspend sales of the Registrable Securities
and such notice shall state generally the basis for the notice and that such
suspension shall continue only for so long as the Suspension Event or its effect
is continuing. A Holder shall not effect any sales of the Registrable Securities
pursuant to such Shelf Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Company and prior to receipt
of an End of Suspension Notice. Each Holder agrees that such Holder shall treat
as confidential the receipt of the Suspension Notice and shall not disclose or
use the information contained in such Suspension Notice without the prior
written consent of the Company until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement. The
Holders may recommence effecting sales of the Registrable Securities pursuant to
the Shelf Registration Statement (or such filings) following further written
notice to such effect (an “End of Suspension Notice”) from the Company, which
End of Suspension Notice shall be given by the Company to the Holders and to the
Holders’ counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2.7, the Company agrees that it shall extend the period
of time during which such Shelf Registration Statement shall be maintained
effective pursuant to this Agreement by the number of days during the period
from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of the supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.

2.8. Selection of Underwriters. Holders holding a majority of the Registrable
Securities included in any Demand Registration shall have the right to select an
underwriter or underwriters to administer the offering, which underwriter or
underwriters shall be reasonably acceptable to the Company. In an Underwritten
Takedown, the Holders of a majority of the Registrable Securities participating
in such Underwritten Takedown shall have the right to select an underwriter or
underwriters to administer the Underwritten Takedown, which underwriter or
underwriters shall be reasonably acceptable to the Company. In connection with
an underwritten offering (including an Underwritten Takedown), the Company shall
enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of the Registrable Securities in such
underwritten offering, including, if necessary, the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the Financial Industry Regulatory Authority, Inc.

2.9. Other Registration Rights. Except as provided in this Agreement, the
Company shall not grant to any persons the right to request the Company or any
subsidiary to register any capital stock of the Company or any subsidiary, or
any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the Holders of a majority of
the Registrable Securities.

3. PIGGYBACK RIGHTS.

3.1 Right to Piggyback. If the Company proposes to register any of its shares of
Common Stock (other than in connection with a Demand Registration (which are
covered by Section 2) or registrations on Form S-4 or S-8 promulgated by the SEC
and any successor or similar forms), and the registration form to be used may be
used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice to the Holders of
Registrable Securities (in any event within three Business Days after the filing
of the registration statement relating to the Piggyback Registration), and
subject to the terms of Section 3.2 and Section 3.3, shall include in such
Piggyback Registration (and in all related registrations or qualifications under
blue sky laws and in any related underwritten offering) all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 20 days after delivery of the Company’s notice.

3.2 Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary offering on behalf of the Company, and the managing
underwriter informs the Company that the number of shares held by the Holders
requested to be included exceeds the amount

 

10



--------------------------------------------------------------------------------

which can be sold in such offering without adversely affecting the distribution
of the shares being offered, the Company shall include, (i) first, all of the
shares the Company has proposed to register; (ii) second, as many of the
Registrable Securities, allocated pro rata among the Holders thereof on the
basis of the relative number of Registrable Securities held by each such Holder
at such time, as can be included without adversely affecting such distribution
(it being understood that for the purposes of calculating the relative number of
Registrable Securities held by any participating Holder, in the event such
Holder owns any security of the Company that may be converted, exercised or
exchanged into Registrable Securities, the relative number of Registrable
Securities held by such Holder shall be determined as if such Holder exercised
such equity security on a cashless exercise basis); and (iii) third, any other
shares of Common Stock proposed to be included in such offering. Registrable
Securities beneficially owned by any executive officer of the Company shall not
be eligible to be included in any primary offering of Common Stock without the
Company’s consent.

3.3 Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary offering on behalf of holders of the Company’s securities
(for the avoidance of doubt, other than Holders hereunder), and the managing
underwriter informs the Company that the number of shares required to be
included in such registration exceeds the amount which can be sold in such
offering without adversely affecting the distribution of the shares being
offered, the Company shall include, (i) first, the securities requested to be
included therein by the holders initially requesting such registration (for the
avoidance of doubt, other than Holders hereunder) and the Registrable Securities
requested to be included in such registration, allocated pro rata among the
holders thereof on the basis of the relative number of securities held by each
such holder at such time, as can be included without adversely affecting such
distribution (it being understood that for the purposes of calculating the
relative number of securities held by any participating holder, in the event
such holder owns any security of the Company that may be converted, exercised or
exchanged into Common Stock, the relative number of shares of Common Stock held
by such holder shall be determined as if such holder exercised such equity
security on a cashless exercise basis); and (ii) second, any other shares of
Common Stock proposed to be included in such offering.

4. HOLDBACK AGREEMENT.

4.1. Holders of Registrable Securities. In connection with any underwritten
Public Offering of Registrable Securities, each Holder of Registrable Securities
agrees to enter into any holdback, lockup or similar agreement requested by the
underwriters managing such Public Offering in such form as agreed to by the
Holders of a majority of Registrable Securities participating in such Public
Offering.

4.2. The Company. In connection with any underwritten Public Offering of
Registrable Securities, the Company (i) shall not effect any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the period commencing on
the earlier of the date on which the Company gives notice to the Holders of
Registrable Securities that a preliminary prospectus has been circulated for
such Public Offering or the “pricing” of such offering and continuing to the
date that is 90 days following the date of the final prospectus for such Public
Offering (the “Holdback Period”), unless the underwriters managing the Public
Offering otherwise agree in writing and (ii) shall use its best

 

11



--------------------------------------------------------------------------------

efforts to cause (A) each holder of at least five percent (5%) (on a
fully-diluted basis) of its Common Stock, or any securities convertible into or
exchangeable or exercisable for Common Stock, purchased from the Company at any
time after the date of this Agreement (other than in a Public Offering) and
(B) each of its directors and executive officers to agree to not effect any
public sale or distribution of the Company’s equity securities, or any
securities convertible into or exchangeable or exercisable for such securities,
during the Holdback Period, except as part of such underwritten registration, if
otherwise permitted, unless the underwriters managing the Public Offering
otherwise agree in writing.

5. EXPENSES OF REGISTRATION.

5.1 All Registration Expenses incurred in connection with the performance of the
Company’s obligations under Sections 2 and 3 shall be borne by the Company.

5.2 In connection with each Demand Registration, each Piggyback Registration and
each Underwritten Takedown, the Company shall reimburse the Holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the Holders of a majority of the
Registrable Securities included in such registration or participating in such
Underwritten Takedown and disbursements of each additional counsel retained by
any Holder of Registrable Securities for the purpose of rendering a legal
opinion on behalf of such Holder in connection with any Demand Registration,
Piggyback Registration or Underwritten Takedown.

6. REGISTRATION PROCEDURES.

The Company shall keep each Holder advised in writing as to the initiation of
the registrations described in Sections 2 and 3 and as to the completion
thereof. Whenever the Holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated an Underwritten Takedown, the Company shall use its reasonable best
efforts to effect the registration and the sale of such Registrable Securities
in accordance with the intended method of disposition thereof held by a Holder
of Registrable Securities requesting registration, and pursuant thereto the
Company shall at its expense:

6.1 upon written request, before filing any Registration Statement or Prospectus
or any amendments or supplements thereto with the SEC, furnish to the Holders
copies of all such documents proposed to be filed and use reasonable efforts to
reflect in each such document when so filed with the SEC such comments as the
Holders reasonably shall propose within one Business Day of the delivery of such
copies to the Holders;

6.2 subject to Section 2.7 and Section 6.10, prepare and file with the SEC such
amendments and post-effective amendments to each Shelf Registration Statement as
may be necessary to keep such Shelf Registration Statement continuously
effective for the Effectiveness Period; cause the related Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) under the
Securities Act; and use reasonable efforts to comply with the provisions of the
Securities Act applicable to it;

 

12



--------------------------------------------------------------------------------

6.3 prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

6.4 cause all such Registrable Securities registered pursuant hereto to be
listed on each securities exchange or over-the counter market on which similar
securities issued by the Company are then listed or, if no securities are then
listed, on the NASDAQ Stock Market;

6.5 provide a transfer agent and registrar for all such Registrable Securities
no later than the effective date of such Registration Statement;

6.6 as promptly as reasonably practicable, but within three (3) Business Days in
any event, give notice to the Holders (1) when any Prospectus, Prospectus
supplement, Registration Statement or post-effective amendment to a Registration
Statement has been filed with the SEC and, with respect to a Registration
Statement or any post-effective amendment, when the same has been declared
effective (provided, however, that the Company shall not be required by this
clause (1) to notify the Holders of the filing of a Prospectus supplement that
does nothing more substantive than name one or more Holders as selling security
holders), and (2) of any request, following the effectiveness of a Registration
Statement under the Securities Act, by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or related Prospectus or for additional information;

6.7 in the case of a Shelf Registration Statement, notify the Holders in writing
of the effectiveness of the Shelf Registration Statement and furnish to the
Holders, without charge, such number of copies of the Shelf Registration
Statement (including any amendments, supplements and exhibits), the Prospectus
contained therein (including each preliminary prospectus and all related
amendments and supplements) and such other documents as the Holders may
reasonably request in order to facilitate the sale of the Registrable Securities
in the manner described in the Shelf Registration Statement;

6.8 in the case of a Shelf Registration Statement, subject to the provisions of
Section 2.7 above and Section 6.10 below, the Company shall promptly prepare and
file with the SEC from time to time such amendments and supplements to the Shelf
Registration Statement and Prospectus used in connection therewith as may be
necessary to keep the Shelf Registration Statement effective and to comply with
the provisions of the Securities Act with respect to the disposition of all the
Registrable Securities during the Effectiveness Period;

 

13



--------------------------------------------------------------------------------

6.9 give notice to the Holders within one (1) Business Day following notice to
the Company (1) of the issuance by the SEC or any other federal or state
governmental authority of any stop order or injunction suspending or enjoining
the use of any Prospectus or the effectiveness of a Registration Statement or
the initiation or threatening of any proceedings for that purpose, (2) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (3) of the happening of any event that makes
any statement made in a Registration Statement or the related Prospectus untrue
in any material respect or that requires changes in order to make the statements
therein not misleading;

6.10 Subject to Section 2.7, at the request of any Holder of Registrable
Securities included in such Registration Statement, prepare and file a
post-effective amendment to such Registration Statement or a supplement to the
related Prospectus or any document incorporated therein by reference, or file
any other required document that would be incorporated by reference into such
Registration Statement and Prospectus, so that such Registration Statement does
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that such Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, in the case of a
post-effective amendment to a Registration Statement, subject to Section 2.7,
use commercially reasonable efforts to cause it to be declared effective as
promptly as is reasonably practicable, and give to the Holders listed as selling
security holders in such Prospectus a Suspension Notice, and, upon receipt of
any Suspension Notice, each such Holder agrees not to sell any Registrable
Securities pursuant to the Registration Statement until such Holder’s receipt of
copies of the supplemented or amended Prospectus or until it receives an End of
Suspension Notice, and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
Prospectus. The Company shall use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of the Registration
Statement as promptly as possible (and promptly notify in writing each Holder
covered by such Registration Statement of the withdrawal of any such order),
except to the extent provided in Section 2.7.

6.11 in the event of any underwritten public offering of Registrable Securities,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, with the managing underwriter(s) of such offering. Each
Holder participating in such underwriting shall also enter into and perform its
obligations under such an underwriting agreement. The Company shall, if
requested by the managing underwriter or underwriters or any Holder of
Registrable Securities included in such offering, promptly incorporate in a
prospectus supplement or post-effective amendment such information as such
managing underwriter or underwriters or any Holder of Registrable Securities
reasonably requests to be included therein, and which is reasonably related to
the offering of such Registrable Securities, including, without limitation, with
respect to the Registrable Securities being sold by such Holder to such
underwriter or underwriters, the purchase price being paid therefor by such
underwriter or underwriters and any other terms of an underwritten offering of
the Registrable Securities to be sold in such offering, and the Company shall
promptly make all required filings of such prospectus supplement or
post-effective amendment;

 

14



--------------------------------------------------------------------------------

6.12 furnish to each Holder of Registrable Securities included in any
Registration Statement a signed counterpart, addressed to such Holder, of
(1) any opinion of counsel to the Company delivered to any underwriter dated the
effective date of the Registration Statement or, in the event of an underwritten
offering, the date of the closing under the applicable underwriting agreement,
in customary form, scope, and substance, at a minimum to the effect that the
Registration Statement has been declared effective and that no stop order is in
effect, which counsel and opinions shall be reasonably satisfactory to a
majority of the Holders and their counsel and (2) any comfort letter from the
Company’s independent public accountants delivered to any underwriter in
customary form and covering such matters of the type customarily covered by
comfort letters as the managing underwriter or underwriters reasonably request.
In the event no legal opinion is delivered to any underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such Registration
Statement, at any time that such Holder elects to use a Prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such Prospectus has been declared effective and that no stop order is
in effect;

6.13 fully cooperate, and cause each of its principal executive officer,
principal financial officer, principal accounting officer, and all other
officers and members of the management to fully cooperate in any offering of
Registrable Securities hereunder, which cooperation shall include, without
limitation, the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with underwriters, attorneys, accountants and
potential stockholders;

6.14 make available for inspection by the Holders of Registrable Securities
included in such Registration Statement, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney,
accountant, or other professional retained by any Holder of Registrable
Securities included in such Registration Statement or any underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, and cause all of the Company’s officers, directors, and employees and
the independent public accountants who have certified its financial statements
to make themselves available to discuss the business of the Company and to
supply all information reasonably requested by any such Holder, underwriter,
attorney, accountant or agent in connection with such Registration Statement as
shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information requested by any of them in connection with such
Registration Statement;

6.15 cooperate with each Holder of Registrable Securities and each underwriter
or agent, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the Financial Industry Regulatory Authority, Inc., and use its
reasonable best efforts to make or cause to be made any filings required to be
made by an issuer with the Financial Industry Regulatory Authority, Inc. in
connection with the filing of any Registration Statement;

6.16 in the event of any underwritten public offering of Registrable Securities,
cause senior executive officers of the Company to participate in customary “road
show” presentations that may be reasonably requested by the managing underwriter
in any such underwritten offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

 

15



--------------------------------------------------------------------------------

6.17 if the Company files an Automatic Shelf Registration Statement covering any
Registrable Securities, use its reasonable best efforts to remain a WKSI (and
not become an ineligible issuer (as defined in Rule 405 under the Securities
Act)) during the period during which such Automatic Shelf Registration Statement
is required to remain effective;

6.18 if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold;

6.19 during the Effectiveness Period, if at any time when the Company is
required to re-evaluate its WKSI status the Company determines that it is not a
WKSI, use its reasonable best efforts to refile the Shelf Registration Statement
on Form S-3 and, if such form is not available, Form S-1, and keep such
registration statement effective during the Effectiveness Period; and

6.20 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such registration.

7. INDEMNIFICATION.

7.1. The Company agrees to indemnify and hold harmless each Holder, the
partners, members, officers, directors, stockholders, legal counsel and
accountants of each Holder and any other person, if any, who controls each
Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act against any and all loss, liability, claim,
damage and expense whatsoever, as incurred, arising out of any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary in order
to make the statements therein not misleading or arising out of any untrue
statement or alleged untrue statement of a material fact included in any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this Section 7 shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information about any Holder furnished to
the Company by or on behalf of such Holder expressly for use in the Registration
Statement (or any amendment thereto), or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto).

7.2 Each Holder agrees to indemnify and hold harmless the Company, and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act severally and not
jointly against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 7.1, as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions,

 

16



--------------------------------------------------------------------------------

made in the Registration Statement (or any amendment thereto) or any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information about such Holder
furnished to the Company by or on behalf of such Holder expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto).

7.3. Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be withheld unreasonably), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense. The failure of any Indemnified
Party to give notice as provided herein shall relieve the Indemnifying Party of
its obligations under this Section 7 only if such failure is materially
prejudicial to the ability of the Indemnifying Party to defend such action, and
such failure shall in no event relieve the Indemnifying Party of any liability
that he or it may have to any Indemnified Party otherwise than under this
Section 7. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim or
litigation.

7.4. If the indemnification provided under this Section 7 hereof from the
Indemnifying Party is unavailable or insufficient to hold harmless an
Indemnified Party in respect of any loss, liability, claim, damage and expense
referred to herein, then the Indemnifying Party, in lieu of indemnifying the
Indemnified Party, shall contribute to the amount paid or payable by the
Indemnified Party as a result of such loss, liability, claim, damage and expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the Indemnifying Party’s and Indemnified Party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that the liability of any Holder under this
Section 7.4 shall be limited to the amount of the net proceeds received by such
Holder in such offering giving rise to such liability. The amount paid or
payable by a party as a result of the losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
Sections 7.1, 7.2 and 7.3 above, any legal or other fees, charges or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7.4 were determined by pro rata allocation
or by any other method of allocation, which does not take account of the
equitable considerations referred to in this Section 7.4. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this Section 7.4
from any person who was not guilty of such fraudulent misrepresentation.

 

17



--------------------------------------------------------------------------------

7.5. The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities by such
Indemnified Party.

8. INFORMATION BY HOLDERS AND OTHER SHAREHOLDERS.

Each Holder shall furnish to the Company such information regarding such Holder
and the distribution proposed by such Holder as the Company may reasonably
request in writing and as shall be required in connection with any Registration
Statement.

9. RULE 144 REPORTING.

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Common Stock to the public without
registration, the Company shall for so long as Registrable Securities are
outstanding:

(a) make and keep public information available as those terms are understood and
defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Securities Exchange
Act; and

(c) so long as any Holder owns any securities constituting or representing
Registrable Securities, furnish to such Holder upon request a written statement
by the Company as to its compliance with the reporting requirements of Rule 144,
and of the Securities Act and the Securities Exchange Act.

10. REMOVAL OF LEGENDS.

If requested by a Holder, the Company shall cooperate with such Holder and the
Company’s transfer agent to facilitate the timely preparation and delivery of
certificates (or execution of a book entry transfer) representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates or transfer shall be free, to the extent permitted
by applicable law and permissible under the terms of the Merger Agreement, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.

11. IN KIND DISTRIBUTIONS.

If any Affiliate of the MCP Funds seeks to effectuate an in-kind distribution of
all or part of its respective Registrable Securities to its direct or indirect
equityholders, the Company shall, subject to any applicable lock-up agreements,
work with the foregoing persons to facilitate such in-kind distribution in the
manner reasonably requested.

 

18



--------------------------------------------------------------------------------

12. UNDERWRITTEN OFFERINGS.

12.1 Underwriting Arrangements. No Holder of Registrable Securities may
participate in any offering hereunder which is underwritten unless such Holder
(i) agrees to sell such Holder’s securities on the basis provided in any
underwriting arrangements approved by the person or persons entitled hereunder
to approve such arrangements (including, without limitation, pursuant to any
over-allotment or “green shoe” option requested by the underwriters; provided
that no Holder of Registrable Securities shall be required to sell more than the
number of Registrable Securities such Holder has requested to include) and
(ii) completes and executes all questionnaires, powers of attorney, custody
agreements, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements. Each Holder of Registrable
Securities shall execute and deliver such other agreements as may be reasonably
requested by the Company and the lead managing underwriter(s) that are
consistent with such Holder’s obligations under Section 4 and this Section 12.1
or that are necessary to give further effect thereto.

12.2 Price and Underwriting Discounts. In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.

13. MISCELLANEOUS.

13.1 Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by electronic facsimile
transfer or by courier guaranteeing overnight delivery, and shall be deemed
given (i) when made, if made by hand delivery, (ii) upon confirmation, if made
by electronic facsimile transfer, (iii) one (1) Business Day after being
deposited with such courier, if made by overnight courier, to the parties as
follows:

(a) if to a Holder, at the address for such Holder then appearing in the books
of the Company;

(b) If to the Company, to:

EveryWare Global, Inc.

519 N. Pierce Avenue

Lancaster, OH 43130

Facsimile: (740) 681-6455

Attention: Chief Executive Officer

With a copy to:

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60614

Facsimile: (312) 862-2200

Attention: Carol Anne Huff and Kevin L. Morris

 

19



--------------------------------------------------------------------------------

13.2 Governing Law. This Agreement shall be governed and construed under the
laws of the State of Delaware, without regard to conflicts of laws and
principles thereof.

13.3 Successors and Assigns. Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and assigns and the Holders of Registrable Securities and their
respective successors and permitted assigns (whether so expressed or not). In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of purchasers or Holders of Registrable
Securities are also for the benefit of, and enforceable by, any subsequent
Holder of Registrable Securities.

13.4 Additional Parties. Subject to the prior written consent of the Company and
Holders of a majority of the Registrable Securities, the Company may permit any
Person who acquires Common Stock or rights to acquire Common Stock from an
existing Holder after the date hereof to become a party to this Agreement and to
succeed to all of the rights and obligations of a “Holder of Registrable
Securities” under this Agreement by obtaining an executed Addendum Agreement to
this Agreement from such Person in the form of Exhibit A attached hereto (an
“Addendum Agreement”). Upon the execution and delivery of an Addendum Agreement
by such Person, the Common Stock acquired by such Person shall constitute
Registrable Securities and such Person shall be a Holder of Registrable
Securities under this Agreement with respect to the acquired Common Stock, and
the Company shall add such Person’s name and address to the Schedule of
Investors hereto and circulate such information to the parties to this
Agreement.

13.5 Captions. The captions of the several sections and paragraphs of this
Agreement are included for reference only and shall not limit or otherwise
affect the meaning thereof.

13.6 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and Holders of a majority of the Registrable Securities;
provided that no such amendment, modification or waiver that would materially
and adversely affect a Holder or group of Holders of Registrable Securities in a
manner materially different than any other Holder or group of Holders of
Registrable Securities (other than amendments and modifications required to
implement the provisions of Section 13.4), shall be effective against such
Holder or group of Holders of Registrable Securities without the consent of the
Holders of a majority of the Registrable Securities that are held by the group
of Holders that is materially and adversely affected thereby. The failure or
delay of any Person to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such Person thereafter to enforce each and every provision of this
Agreement in accordance with its terms. A waiver or consent to or of any breach
or default by any Person in the performance by that Person of his, her or its
obligations under this Agreement shall not be deemed to be a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person under this Agreement.

 

20



--------------------------------------------------------------------------------

13.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute but one and the same instrument.

13.8 Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

13.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties hereto shall be enforceable to the fullest extent permitted by
law.

13.10 No Recourse. Notwithstanding anything to the contrary in this Agreement,
the Company and each Holder of Registrable Securities agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any Holder
of Registrable Securities or of any Affiliate or assignee thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Holder of Registrable Securities or any current or future
member of any Holder of Registrable Securities or any current or future
director, officer, employee, partner or member of any Holder of Registrable
Securities or of any Affiliate or assignee thereof, as such for any obligation
of any Holder of Registrable Securities under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

13.11 Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities.

13.12 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register

 

21



--------------------------------------------------------------------------------

any securities of the Company for sale or to include such securities of the
Company in any registration filed by the Company for the sale of securities for
its own account or for the account of any other person. This Agreement
supersedes any other registration rights agreement or similar agreement with any
Holder, including, without limitation, the Prior Agreement, and the Prior
Agreement is hereby terminated. After the date of this Agreement, the Company
shall not enter into any agreement with any Holder or prospective Holder of any
securities of the Company that would grant such Holder registration rights on a
parity with or senior to those granted to the Holders hereunder without the
prior written consent of the Holders at the time in question.

13.13 Further Assurances. At any time or from time to time after the date
hereof, the parties hereto agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as the other party may reasonably
request in order to evidence or effect the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

13.14 No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders of Registrable Securities in this Agreement.

[SIGNATURES APPEAR ON SUCCEEDING PAGES]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement on the date first written above.

 

COMPANY: EVERYWARE GLOBAL, INC. (F/K/A ROI ACQUISITION CORP.)

By:  

/s/ Kerri Love

Name:   Kerri Love Title:   Senior Vice President, General Counsel and Secretary

HOLDERS:

CLINTON MAGNOLIA MASTER FUND, LTD. By: Clinton Group, Inc., its investment
manager

By:  

/s/ Joseph A. De Perio

Name:   Joseph A. De Perio

Title: Senior Portfolio Manager

/s/ Thomas J. Baldwin

Name: Thomas J. Baldwin MASHBURN ENTERPRISES, LLC

By:  

/s/ Jamal Mashburn

Name: Jamal Mashburn Title: President

 

/s/ David L. Burke

Name: David L. Burke

/s/ Joseph A. Stein

Name: Joseph A. Stein

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

MONOMOY CAPITAL PARTNERS, L.P. on behalf of itself and as Attorney-in-Fact for
the Management Holders identified on the Schedule of Investors By: Monomoy
General Partner, L.P. Its: General Partner By: Monomoy Ultimate GP, LLC Its:
General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner as a tenant in common with: MCP SUPPLEMENTAL
FUND, L.P. By: Monomoy General Partner, L.P. Its: General Partner By: Monomoy
Ultimate GP, LLC Its: General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner and as a tenant in common with: MONOMOY
EXECUTIVE CO-INVESTMENT FUND, L.P. By: Monomoy General Partner, L.P. Its:
General Partner By: Monomoy Ultimate GP, LLC Its: General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

MONOMOY CAPITAL PARTNERS II, L.P., on behalf of itself and as Attorney-in-Fact
for the Management Holders identified on the Schedule of Investors By: Monomoy
General Partner II, L.P. Its: General Partner By: Monomoy Ultimate GP, LLC Its:
General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner MCP SUPPLEMENTAL FUND II, L.P. By: Monomoy
General Partner II, L.P. Its: General Partner By: Monomoy Ultimate GP, LLC Its:
General Partner By:  

/s/ Daniel Collin

Name: Daniel Collin Its: Partner

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

CLINTON SPOTLIGHT MASTER FUND, L.P. By: Clinton Group, Inc., its investment
manager By:  

/s/ Joseph A. De Perio

Name:   Joseph A. De Perio Title: Senior Portfolio Manager

[Signature Page to A&R Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule of Investors

 

Name:

  

Address:

Monomoy Capital Partners, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

MCP Supplemental Fund, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

Monomoy Executive Co-Investment Fund, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

Monomoy Capital Partners II, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

MCP Supplemental Fund II, L.P.

  

c/o Monomoy Capital Partners

142 West 57th Street, 17th Floor

New York, NY 10019

Clinton Magnolia Master Fund, Ltd.

  

601 Lexington Avenue

51st Floor

New York, NY 10022

Clinton Spotlight Master Fund, L.P.

  

601 Lexington Avenue

51st Floor

New York, NY 10022

Thomas J. Baldwin

  

601 Lexington Avenue

51st Floor

New York, NY 10022

Mashburn Enterprises, LLC

  

4045 Sheridan Avenue #223

Miami Beach, FL 33140

Joseph A. Stein

  

30025 Alicia Parkway #224

Laguna Niguel, CA 92677

David L. Burke

  

133 East 61st Street

New York, NY 10065



--------------------------------------------------------------------------------

Name:

  

Address:

Management Holders:

  

Daniel G. Bender

  

8210 Garden Drive

Pickerington, OH 43147

Michael J. Bohland

  

1913 Twin Sun Circle

Walled Lake, MI 48390

Andrew Church

  

128 Lincklaen Street

Cazenovia, NY 13032

Mark Eichhorn

  

1240 Redwood Drive

Algonquin, IL 60102

Bert Filice

  

4618 Gwynedd Court

Dublin, OH 43016

Brett Fulford

  

206 Cashmere Court

Cranberry Twp, PA 16066

Mark Hedstrom

  

109 Bohyer Avenue

Pataskala, OH 43062

Debbie Kidwell

  

9935 Kingfisher Court

Thornville, OH 43076

William Krueger

  

19 Ironwood Lane

Brentwood, TN 37027

Robert Ryder

  

7036 Franklin Road

Mars, PA 16046

John Schroeder

  

68 Edgewood Drive

Granville, OH 43023

John Sheppard

  

3303 South Omar Avenue

Tampa, FL 33629

Nathan Smith

  

186 State Road

Valencia, PA 16059

Joseph Sundberg

  

3735 North Paulina Street

Chicago, IL 60613



--------------------------------------------------------------------------------

Name:

  

Address:

Daniel J. Taylor

  

134 Golden Eagle Drive

Venetia, PA 15367

Colin Walker

  

922 Whewell Trail

Milton ON, Canada

L9T8C7



--------------------------------------------------------------------------------

Exhibit A

Addendum Agreement

This Addendum Agreement (“Addendum Agreement”) is executed on             ,
20    , by the undersigned (the “New Holder”) pursuant to the terms of that
certain Amended and Restated Registration Rights Agreement dated as of May
[    ], 2013 (the “Agreement”), by and among the Company and the Holders
identified therein, as such Agreement may be amended, supplemented or otherwise
modified from time to time. Capitalized terms used but not defined in this
Addendum Agreement shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Addendum Agreement, the New Holder
agrees as follows:

 

  1.1 Acknowledgment. New Holder acknowledges that New Holder is acquiring
certain shares of the Common Stock of the Company (the “Stock”) [or other equity
securities of the Company that are convertible, exercisable or exchangeable for
shares of Common Stock of the Company (the “Convertible Securities”)] as a
transferee of such Stock [or Convertible Securities] from a party in such
party’s capacity as a “Holder” under the Agreement, and after such transfer, New
Holder shall be considered a “Holder” for all purposes under the Agreement.

 

  1.2 Agreement. New Holder hereby (a) agrees that the Stock [or Convertible
Securities] shall be bound by and subject to the terms of the Agreement and
(b) adopts the Agreement with the same force and effect as if the New Holder
were originally a party thereto.

 

  1.3 Notice. Any notice required or permitted by the Agreement shall be given
to New Holder at the address or facsimile number listed below New Holder’s
signature below.

 

NEW HOLDER:     ACCEPTED AND AGREED: Print Name:  

 

    EVERYWARE GLOBAL, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Address:  

 

   

 

    Facsimile Number:  

 

   